Citation Nr: 1513360	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-22 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for sarcoidosis.

2. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the hips.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the December 2013 rating decision, the RO denied an increased evaluation for degenerative arthritis of the hips.  In December 2013, the Veteran filed a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC).  Therefore, this issue is being remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In his June 2010 VA Form 9, the Veteran requested a Travel Board Hearing to be held at the RO.   In September 2014, the Veteran requested a withdrawal of his hearing request, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a May 2013 rating decision after the Veteran perfected his appeal, the RO increased the evaluation of sarcoidosis to 30 percent disabling.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  In May 2013, the RO last adjudicated the issue of increased evaluation for sarcoidosis.  Since that time, additional pertinent evidence has been associated with the file, including VA treatment records.  As the RO has not considered the additional evidence de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand for that purpose.

Additionally, as discussed above, the Veteran filed a timely NOD with a December 2013 rating decision that continued a disability rating for degenerative arthritis of the hips.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should readjudicate the issue of entitlement to an evaluation in excess of 30 percent for sarcoidosis, to include issuance of a supplemental statement of the case.

2. The AOJ should issue an SOC addressing entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the hips.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

3. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




